     Case 2:11-cr-00181-WFN      ECF No. 1044     filed 12/14/20   PageID.4045 Page 1 of 3

                                                                                  FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON


 1                                                                       Dec 14, 2020
 2                                                                           SEAN F. MCAVOY, CLERK



 3
 4                              UNITED STATES DISTRICT COURT

 5                           EASTERN DISTRICT OF WASHINGTON
 6   UNITED STATES OF AMERICA,
                                                      No.    2:11-CR-0181-WFN-14
 7                               Plaintiff,
 8          -vs-                                      ORDER DENYING MOTION FOR
                                                      REDUCED SENTENCE
 9   AMADOR SANCHEZ MENDOZA,
10                               Defendant.
11
12         Pending before the Court is Defendant's Motion to Reduce Sentence. ECF No. 1043.
13   Defendant indicates that he submitted a request for sentence reduction to the warden of his
14   institution but did not received a response within 30 days. Consequently, he has exhausted
15   his claim with the Bureau of Prisons [BOP].
16         Defendant must demonstrate that "(i) extraordinary and compelling reasons warrant
17   such a reduction; or (ii) the defendant is at least 70 years of age, has served at least 30 years
18   in prison, pursuant to a sentence imposed under section 3559(c) . . . and a determination
19   has been made by the Director of the Bureau of Prisons that the defendant is not a danger
20   to the safety of any other person or the community, as provided under section 3142(g)."
21   18 U.S.C. § 3582(c)(1)(A). As Defendant is not over 70 years old, he must demonstrate that
22   extraordinary and compelling reasons warrant reduction.
23         Defendant has not demonstrated extraordinary or compelling reasons warranting a
24   sentence reduction. Defendant provides several reasons he believes he should be granted a
25   sentencing reduction: (1) high risk of contracting COVID-19 while incarcerated due to the
26   conditions in the prison; (2) his sentence was "unjustly long;" (3) exemplary rehabilitation:
27   (4) he is close to his family; (5) he was a teenager at the time of conviction; (6) the
28   government allegedly breached the plea agreement; and (7) he does not believe he would


     ORDER - 1
     Case 2:11-cr-00181-WFN     ECF No. 1044     filed 12/14/20   PageID.4046 Page 2 of 3




 1   qualify as a career offender if he had been sentenced today. The Sentencing Commission
 2   outlined four scenarios where extraordinary and compelling reasons may exist:
 3   (A) defendant's medical condition; (B) defendant's age; (C) defendant's family
 4   circumstances; and (D) other compelling circumstances or a combination of those listed
 5   above. U.S.S.G. 1.B1.13(1). The only factor Defendant addresses that is described by the
 6   Sentencing Commission is family circumstances. Defendant indicates that his family is
 7   close. Being close to your family is not a justification for a sentence reduction.
 8         As for the high risk of contracting COVID-19, the Court recognizes that the spread of
 9   COVID-19 is difficult to curb in institutional settings. Though the Court recognizes that
10   multiple credible reports suggest that the BOP's COVID-19 response has not successfully
11   prevented the spread in all facilities, the danger of contracting COVID-19 does not constitute
12   an extraordinary or compelling reason on its own.            Defendant does not allege any
13   pre-existing conditions that would put him at increased risk of serious illness or death from
14   COVID-19.
15         Defendant cites to his "exemplary rehabilitation" in support of a sentence reduction.
16   The Court is heartened to hear that Defendant has taken advantage of the opportunities
17   available to him while incarcerated. While this would be a supportive factor pursuant to the
18   § 3553(a), it is not a compelling or extraordinary reason for release pursuant to § 3559(c).
19         Defendant's concerns regarding the unjust length of his sentence, the alleged breach
20   of the plea agreement, and the current status of the career offender provisions don't fall
21   within the type of factors to be considered. Legal questions / issues with the underlying
22   conviction and sentence should be addressed through other avenues such as a 28 U.S.C.
23   § 2255 motion.
24         Lastly, Defendant suggests that a reduced sentence could be justified because he was
25   a teenager when he was convicted. Review of the Court records indicate that Defendant was
26   32 years old at the time of sentencing.
27         Defendant's criminal history suggests he may pose a danger to the community.
28   Defendant's underlying conviction was serious; he pled to several counts of drug


     ORDER - 2
     Case 2:11-cr-00181-WFN        ECF No. 1044   filed 12/14/20   PageID.4047 Page 3 of 3




 1   distribution. As a part of his plea agreement, the Government agreed to remove one of
 2   the § 851 enhancements. He has a concerning criminal history including multiple drug
 3   charges as well as firearm involvement and violence. He faced a guideline range of
 4   262 - 327 months. He benefited from a sentence significantly below the guideline range
 5   of 180 months.       The Court has reviewed the file and Motion and is fully informed.
 6   Accordingly,
 7              IT IS ORDERED that Defendant's Motion to Reduce Sentence, filed November 13,
 8   2020, ECF No. 1043, is DENIED.
 9              The District Court Executive is directed to file this Order and provide copies to
10   counsel.
11              DATED this 14th day of December, 2020.
12
13                                                   WM. FREMMING NIELSEN
14   12-09-20                                 SENIOR UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER - 3
